Exhibit 4.1 EXECUTION COPY CWABS, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer THE BANK OF NEW YORK, Trustee and THE BANK OF NEW YORK TRUST COMPANY, N.A., Co-Trustee POOLING AND SERVICING AGREEMENT Dated as of May 1, 2007 ASSET-BACKED CERTIFICATES, SERIES 2007-9 Table of Contents Page ARTICLE I. DEFINITIONS Section 1.01 Defined Terms11 Section 1.02 Certain Interpretive Provisions56 ARTICLE II. CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES Section 2.01 Conveyance of Mortgage Loans57 Section 2.02 Acceptance by Trustee of the Mortgage Loans64 Section 2.03 Representations, Warranties and Covenants of the Master Servicer and the Sellers70 Section 2.04 Representations and Warranties of the Depositor90 Section 2.05 Delivery of Opinion of Counsel in Connection with Substitutions and Repurchases92 Section 2.06 Authentication and Delivery of Certificates92 Section 2.07 Covenants of the Master Servicer93 ARTICLE III. ADMINISTRATION AND SERVICING OF MORTGAGE LOANS Section 3.01 Master Servicer to Service Mortgage Loans93 Section 3.02 Subservicing; Enforcement of the Obligations of Master Servicer95 Section 3.03 Rights of the Depositor, the Sellers, the Certificateholders, the NIM Insurer and the Trustee in Respect of the Master Servicer96 Section 3.04 Trustee to Act as Master Servicer97 Section 3.05 Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; Pre-Funding Account; Capitalized Interest Account97 Section 3.06 Collection of Taxes, Assessments and Similar Items; Escrow Accounts101 Section 3.07 Access to Certain Documentation and Information Regarding the Mortgage Loans101 Section 3.08 Permitted Withdrawals from the Certificate Account, Distribution Account, Carryover Reserve Fund and the Principal Reserve Fund102 Section 3.09 [Reserved]105 Section 3.10 Maintenance of Hazard Insurance105 Section 3.11 Enforcement of Due-On-Sale Clauses; Assumption Agreements106 Section 3.12 Realization Upon Defaulted Mortgage Loans; Determination of Excess Proceeds and Realized Losses; Repurchase of Certain Mortgage Loans107 Section 3.13 Co-Trustee to Cooperate; Release of Mortgage Files111 Section 3.14 Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee112 Section 3.15 Servicing Compensation112 i Section 3.16 Access to Certain Documentation113 Section 3.17 Annual Statement as to Compliance113 Section 3.18 [Reserved]114 Section 3.19 [Reserved]114 Section 3.20 Prepayment Charges114 Section 3.21 Swap Contract115 ARTICLE IV. DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER Section 4.01 Advances; Remittance Reports117 Section 4.02 Reduction of Servicing Compensation in Connection with Prepayment Interest Shortfalls118 Section 4.03 [Reserved]119 Section 4.04 Distributions119 Section 4.05 Monthly Statements to Certificateholders126 Section 4.06 Termination of the Mortgage Insurance Policy127 Section 4.07 Carryover Reserve Fund127 Section 4.08 Credit Comeback Excess Account128 Section 4.09 Swap Trust and Swap Account129 Section 4.10 Final Maturity Reserve Trust and Final Maturity Reserve Fund129 ARTICLE V. THE CERTIFICATES Section 5.01 The Certificates131 Section 5.02 Certificate Register; Registration of Transfer and Exchange of Certificates132 Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates137 Section 5.04 Persons Deemed Owners137 Section 5.05 Access to List of Certificateholders' Names and Addresses137 Section 5.06 Book-Entry Certificates138 Section 5.07 Notices to Depository139 Section 5.08 Definitive Certificates139 Section 5.09 Maintenance of Office or Agency139 ARTICLE VI. THE DEPOSITOR, THE MASTER SERVICER AND THE SELLERS Section 6.01 Respective Liabilities of the Depositor, the Master Servicer and the Sellers140 Section 6.02 Merger or Consolidation of the Depositor, the Master Servicer or the Sellers140 Section 6.03 Limitation on Liability of the Depositor, the Sellers, the Master Servicer, the NIM Insurer and Others141 Section 6.04 Limitation on Resignation of Master Servicer141 Section 6.05 Errors and Omissions Insurance; Fidelity Bonds142 ii ARTICLE VII. DEFAULT; TERMINATION OF MASTER SERVICER Section 7.01 Events of Default142 Section 7.02 Trustee to Act; Appointment of Successor144 Section 7.03 Notification to Certificateholders146 ARTICLE VIII. CONCERNING THE TRUSTEE AND THE CO-TRUSTEE Section 8.01 Duties of Trustee146 Section 8.02 Certain Matters Affecting the Trustee148 Section 8.03 Trustee Not Liable for Mortgage Loans149 Section 8.04 Trustee May Own Certificates150 Section 8.05 Master Servicer to Pay Trustee's Fees and Expenses150 Section 8.06 Eligibility Requirements for Trustee150 Section 8.07 Resignation and Removal of Trustee151 Section 8.08 Successor Trustee152 Section 8.09 Merger or Consolidation of Trustee152 Section 8.10 Appointment of Co-Trustee or Separate Trustee153 Section 8.11 Tax Matters154 Section 8.12 Co-Trustee157 Section 8.13 Access to Records of the Trustee160 Section 8.14 Suits for Enforcement160 ARTICLE IX. TERMINATION Section 9.01 Termination upon Liquidation or Repurchase of all Mortgage Loans161 Section 9.02 Final Distribution on the Certificates162 Section 9.03 Additional Termination Requirements163 Section 9.04 Auction of the Mortgage Loans and REO Properties164 ARTICLE X. MISCELLANEOUS PROVISIONS Section 10.01 Amendment168 Section 10.02 Recordation of Agreement; Counterparts170 Section 10.03 Governing Law170 Section 10.04 Intention of Parties170 Section 10.05 Notices172 Section 10.06 Severability of Provisions173 Section 10.07 Assignment173 Section 10.08 Limitation on Rights of Certificateholders173 Section 10.09 Inspection and Audit Rights174 Section 10.10 Certificates Nonassessable and Fully Paid174 Section 10.11 Rights of NIM Insurer175 iii Section 10.12 Protection of Assets176 ARTICLE XI. EXCHANGE ACT REPORTING Section 11.01 Filing Obligations177 Section 11.02 Form 10-D Filings177 Section 11.03 Form 8-K Filings178 Section 11.04 Form 10-K Filings178 Section 11.05 Sarbanes-Oxley Certification179 Section 11.06 Form 15 Filing179 Section 11.07 Report on Assessment of Compliance and Attestation180 Section 11.08 Use of Subservicers and Subcontractors181 Section 11.09 Amendments182 Section 11.10 Reconciliation of Accounts182 Exhibits EXHIBIT A Forms of Certificates EXHIBIT A-1 Form of Class 1-A Certificate EXHIBIT A-2 Form of Class 2-A-1 Certificate EXHIBIT A-3 Form of Class 2-A-2 Certificate EXHIBIT A-4 Form of Class 2-A-3 Certificate EXHIBIT A-5 Form of Class 2-A-4 Certificate EXHIBIT A-6 Form of Class M-1 Certificate EXHIBIT A-7 Form of Class M-2 Certificate EXHIBIT A-8 Form of Class M-3 Certificate EXHIBIT A-9 Form of Class M-4 Certificate EXHIBIT A-10 Form of Class M-5 Certificate EXHIBIT A-11 Form of Class M-6 Certificate EXHIBIT A-12 Form of Class M-7 Certificate EXHIBIT A-13 Form of Class M-8 Certificate EXHIBIT A-14 Form of Class M-9 Certificate EXHIBIT A-15 Form of Class B Certificate EXHIBIT B Form of Class P Certificate EXHIBIT C Form of Class C Certificate EXHIBIT D Form of Class A-R Certificate EXHIBIT E Form of Tax Matters Person Certificate EXHIBIT F Mortgage Loan Schedule EXHIBIT F-1 List of Mortgage Loans EXHIBIT F-2 Mortgage Loans for which All or a Portion of a Related Mortgage File is not Delivered to the Trustee on or prior to the Closing Date EXHIBIT G Forms of Certification of Trustee EXHIBIT G-1 Form of Initial Certification of Trustee (Initial Mortgage Loans) EXHIBIT G-2 Form of Interim Certification of Trustee EXHIBIT G-3 Form of Delay Delivery Certification iv EXHIBIT G-4 Form of Initial Certification of Trustee (Subsequent Mortgage Loans) EXHIBIT H Form of Final Certification of Trustee EXHIBIT I Transfer Affidavit for Class A-R Certificates EXHIBIT J-1 Form of Transferor Certificate for Class A-R Certificates EXHIBIT J-2 Form of Transferor Certificate for Private Certificates EXHIBIT K Form of Investment Letter (Non-Rule 144A) EXHIBIT L Form of Rule 144A Letter EXHIBIT M Form of Request for Document Release EXHIBIT N Form of Request for File Release EXHIBIT O Copy of Depository Agreement EXHIBIT P Form of Subsequent Transfer Agreement EXHIBIT Q [Reserved] EXHIBIT R [Reserved] EXHIBIT S [Reserved] EXHIBIT T Officer's Certificate with respect to Prepayments EXHIBIT U Form of Swap Contract EXHIBIT V-1 Form of Swap Contract Assignment Agreement EXHIBIT V-2 Form of Swap Contract Administration Agreement EXHIBIT W Form of Monthly Statement EXHIBIT X-1 Form of Performance Certification (Subservicer) EXHIBIT X-2 Form of Performance Certification (Trustee) EXHIBIT Y Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement EXHIBIT Z List of Item 1119 Parties EXHIBIT AA Form of Sarbanes-Oxley Certification (Replacement Master Servicer) SCHEDULE I Collateral Schedule SCHEDULE II 40-Year Target Schedule v POOLING AND SERVICING AGREEMENT, dated as of May 1, 2007, by and among CWABS, INC., a Delaware corporation, as depositor (the "Depositor"), COUNTRYWIDE HOME LOANS, INC., a New York corporation, as seller ("CHL" or a "Seller"), PARK MONACO INC., a Delaware corporation, as a seller ("Park Monaco" or a "Seller"), PARK SIENNA LLC, a Delaware limited liability company, as a seller ("Park Sienna" or a "Seller", and together with CHL and Park Monaco, the "Sellers"), COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the "Master Servicer"), THE BANK OF NEW YORK, a New York banking corporation, as trustee (the "Trustee"), and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking association, as co-trustee (the "Co-Trustee"). PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. The Trust Fund (excluding the Credit Comeback Excess Account, the Carryover Reserve Fund and the assets held in the Pre-Funding Account and the Capitalized Interest Account) for federal income tax purposes will consist of three REMICs (the "Swap-IO REMIC," the "Strip REMIC" and the "Master REMIC"). Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions. The Class A-R Certificate represents ownership of the sole class of residual interest in the Swap-IO REMIC, the Strip REMIC and the Master REMIC. The Master REMIC will hold as assets the several classes of uncertificated Strip REMIC Interests (other than the STR-A-R Interest). Each Strip REMIC Interest (other than the STR-A-R Interest) is hereby designated as a regular interest in the Strip REMIC. The Strip REMIC will hold as assets the several classes of uncertificated Swap-IO REMIC Interests (other than the SWR-A-R Interest). Each Swap-IO REMIC Interest (other than the SWR-A-R Interest) is hereby designated as a regular interest in the Swap-IO REMIC. The Swap-IO REMIC will hold as assets all property of the Trust Fund (excluding the Credit Comeback Excess Account, the Carryover Reserve Fund and the assets held in the Pre-Funding Account and the Capitalized Interest Account). The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date. None of the REMICs described herein shall hold any interest in the Swap Trust, Swap Contract, Swap Account or Final Maturity Reserve Trust. SWAP-IO REMIC: The Swap-IO REMIC Interests will have the principal balances and pass-through rates as set forth below. Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-1A $ 3,332,470.50 (2) SWR-1B $ 3,332,470.50 (3) SWR-2A $ 3,332,470.50 (2) SWR-2B $ 3,332,470.50 (3) SWR-3A $ 3,332,470.50 (2) SWR-3B $ 3,332,470.50 (3) 1 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-4A $ 3,332,470.50 (2) SWR-4B $ 3,332,470.50 (3) SWR-5A $ 3,332,470.50 (2) SWR-5B $ 3,332,470.50 (3) SWR-6A $ 6,345,527.00 (2) SWR-6B $ 6,345,527.00 (3) SWR-7A $ 6,586,691.00 (2) SWR-7B $ 6,586,691.00 (3) SWR-8A $ 7,230,551.00 (2) SWR-8B $ 7,230,551.00 (3) SWR-9A $ 7,857,860.00 (2) SWR-9B $ 7,857,860.00 (3) SWR-10A $ 8,466,673.00 (2) SWR-10B $ 8,466,673.00 (3) SWR-11A $ 9,051,304.00 (2) SWR-11B $ 9,051,304.00 (3) SWR-12A $ 13,984,846.50 (2) SWR-12B $ 13,984,846.50 (3) SWR-13A $ 10,240,991.00 (2) SWR-13B $ 10,240,991.00 (3) SWR-14A $ 9,764,852.50 (2) SWR-14B $ 9,963,234.50 (3) SWR-15A $ 9,963,234.50 (2) SWR-15B $ 9,963,234.50 (3) SWR-16A $ 10,147,406.00 (2) SWR-16B $ 10,147,406.00 (3) SWR-17A $ 10,316,626.50 (2) SWR-17B $ 10,316,626.50 (3) SWR-18A $ 16,447,444.00 (2) SWR-18B $ 16,447,444.00 (3) SWR-19A $ 10,652,848.50 (2) SWR-19B $ 10,652,848.50 (3) SWR-20A $ 10,348,103.50 (2) SWR-20B $ 10,348,103.50 (3) SWR-21A $ 9,492,601.50 (2) SWR-21B $ 9,492,601.50 (3) SWR-22A $ 9,306,778.00 (2) SWR-22B $ 9,306,778.00 (3) SWR-23A $ 9,102,453.00 (2) SWR-23B $ 9,102,453.00 (3) SWR-24A $ 15,164,595.50 (2) SWR-24B $ 15,164,595.50 (3) SWR-25A $ 9,336,045.00 (2) SWR-25B $ 9,336,045.00 (3) SWR-26A $ 8,982,559.00 (2) 2 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-26B $ 8,982,559.00 (3) SWR-27A $ 7,967,967.50 (2) SWR-27B $ 7,967,967.50 (3) SWR-28A $ 7,781,519.00 (2) SWR-28B $ 7,781,519.00 (3) SWR-29A $ 7,599,333.00 (2) SWR-29B $ 7,599,333.00 (3) SWR-30A $201,608,403.50 (2) SWR-30B $201,608,403.50 (3) SWR-31A $ 1,758,468.50 (2) SWR-31B $ 1,758,468.50 (3) SWR-32A $ 1,445,957.00 (2) SWR-32B $ 1,445,957.00 (3) SWR-33A $ 1,362,777.00 (2) SWR-33B $ 1,362,777.00 (3) SWR-34A $ 1,604,110.50 (2) SWR-34B $ 1,604,110.50 (3) SWR-35A $ 1,651,543.00 (2) SWR-35B $ 1,651,543.00 (3) SWR-36A $ 1,823,561.00 (2) SWR-36B $ 1,823,561.00 (3) SWR-37A $ 1,719,484.00 (2) SWR-37B $ 1,719,484.00 (3) SWR-38A $ 1,656,460.50 (2) SWR-38B $ 1,656,460.50 (3) SWR-39A $ 1,542,767.50 (2) SWR-39B $ 1,542,767.50 (3) SWR-40A $ 1,375,872.50 (2) SWR-40B $ 1,375,872.50 (3) SWR-41A $ 1,385,288.50 (2) SWR-41B $ 1,385,288.50 (3) SWR-42A $ 1,289,346.50 (2) SWR-42B $ 1,289,346.50 (3) SWR-43A $ 1,359,700.00 (2) SWR-43B $ 1,359,700.00 (3) SWR-44A $ 1,156,442.50 (2) SWR-44B $ 1,156,442.50 (3) SWR-45A $ 1,112,442.00 (2) SWR-45B $ 1,112,442.00 (3) SWR-46A $ 1,287,663.00 (2) SWR-46B $ 1,287,663.00 (3) SWR-47A $ 1,268,974.00 (2) SWR-47B $ 1,268,974.00 (3) SWR-48A $ 1,257,914.50 (2) SWR-48B $ 1,257,914.50 (3) 3 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-49A $ 1,207,135.50 (2) SWR-49B $ 1,207,135.50 (3) SWR-50A $ 1,198,792.00 (2) SWR-50B $ 1,198,792.00 (3) SWR-51A $ 1,147,532.00 (2) SWR-51B $ 1,147,532.00 (3) SWR-52A $ 1,051,903.50 (2) SWR-52B $ 1,051,903.50 (3) SWR-53A $ 1,078,702.00 (2) SWR-53B $ 1,078,702.00 (3) SWR-54A $ 998,846.50 (2) SWR-54B $ 998,846.50 (3) SWR-55A $ 1,045,524.00 (2) SWR-55B $ 1,045,524.00 (3) SWR-56A $ 882,554.00 (2) SWR-56B $ 882,554.00 (3) SWR-57A $ 845,034.00 (2) SWR-57B $ 845,034.00 (3) SWR-58A $ 965,995.00 (2) SWR-58B $ 965,995.00 (3) SWR-59A $ 1,009,813.00 (2) SWR-59B $ 1,009,813.00 (3) SWR-60A $ 1,388,719.50 (2) SWR-60B $ 1,388,719.50 (3) SWR-61A $ 1,299,860.50 (2) SWR-61B $ 1,299,860.50 (3) SWR-62A $ 1,214,992.50 (2) SWR-62B $ 1,214,992.50 (3) SWR-63A $ 1,097,987.00 (2) SWR-63B $ 1,097,987.00 (3) SWR-64A $ 949,464.00 (2) SWR-64B $ 949,464.00 (3) SWR-65A $ 1,055,031.50 (2) SWR-65B $ 1,055,031.50 (3) SWR-66A $ 957,879.00 (2) SWR-66B $ 957,879.00 (3) SWR-67A $ 963,804.00 (2) SWR-67B $ 963,804.00 (3) SWR-68A $ 819,272.50 (2) SWR-68B $ 819,272.50 (3) SWR-69A $ 792,298.00 (2) SWR-69B $ 792,298.00 (3) SWR-70A $ 914,461.00 (2) SWR-70B $ 914,461.00 (3) SWR-71A $ 902,045.00 (2) 4 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-71B $ 902,045.00 (3) SWR-72A $ 904,424.50 (2) SWR-72B $ 904,424.50 (3) SWR-73A $ 877,976.00 (2) SWR-73B $ 877,976.00 (3) SWR-74A $ 880,413.00 (2) SWR-74B $ 880,413.00 (3) SWR-75A $ 854,869.50 (2) SWR-75B $ 854,869.50 (3) SWR-76A $ 795,406.00 (2) SWR-76B $ 795,406.00 (3) SWR-77A $ 825,521.50 (2) SWR-77B $ 825,521.50 (3) SWR-78A $ 775,913.50 (2) SWR-78B $ 775,913.50 (3) SWR-79A $ 820,297.00 (2) SWR-79B $ 820,297.00 (3) SWR-80A $ 704,164.00 (2) SWR-80B $ 704,164.00 (3) SWR-81A $ 682,006.50 (2) SWR-81B $ 682,006.50 (3) SWR-82A $ 785,396.00 (2) SWR-82B $ 785,396.00 (3) SWR-83A $ 775,612.00 (2) SWR-83B $ 775,612.00 (3) SWR-84A $ 778,290.50 (2) SWR-84B $ 778,290.50 (3) SWR-85A $ 756,554.00 (2) SWR-85B $ 756,554.00 (3) SWR-86A $ 759,196.00 (2) SWR-86B $ 759,196.00 (3) SWR-87A $ 738,043.50 (2) SWR-87B $ 738,043.50 (3) SWR-88A $ 688,242.50 (2) SWR-88B $ 688,242.50 (3) SWR-89A $ 714,285.00 (2) SWR-89B $ 714,285.00 (3) SWR-90A $ 672,745.50 (2) SWR-90B $ 672,745.50 (3) SWR-91A $ 710,876.00 (2) SWR-91B $ 710,876.00 (3) SWR-92A $ 612,761.50 (2) SWR-92B $ 612,761.50 (3) SWR-93A $ 594,346.00 (2) SWR-93B $ 594,346.00 (3) 5 Swap-IO REMIC Interest Initial Principal Balance(1) Pass-Through Rate SWR-94A $ 682,777.50 (2) SWR-94B $ 682,777.50 (3) SWR-95A $ 73,653,898.00 (2) SWR-95B $ 73,653,898.00 (3) SWR-Support (4) (5) SWR-P $ 100.00 (6) SWR-40 Year Reserve (7) (7) SW-A-R (8) (8) (1) Scheduled principal, prepayments and Realized Losses will be allocated first, to the SWR-Support Interest and second, to the numbered classes sequentially (from lowest to highest). Amounts so allocated to a numbered class shall be further allocated between the "A" and "B" components of such numbered class pro-rata until the entire class is reduced to zero. (2) On and until the 95th Distribution Date, a rate equal to twice the Pool Tax Cap less 10.60% per annum (but no less than 0.00%). On and after the 96th Distribution Date, a rate equal to the Pool Tax Cap. The "Pool Tax Cap" means the weighted average of the Adjusted Net Mortgage Rates of all the Mortgage Loans. For this purpose, beginning on the Distribution Date in June 2017 and ending on the Distribution Date in May 2037 (the "Last Scheduled Distribution Date"), the Adjusted Net Mortgage Rate shall be determined by first reducing the interest payable on each 40-Year Mortgage Loan by the 40-Year Reserve Rate. (3) On and until the 95th Distribution Date, a rate equal to the lesser of (i) 10.60% per annum and (ii) twice the Pool Tax Cap. On and after the 96th Distribution Date, a rate equal to the Pool Tax Cap. (4) On the Closing Date and on each Distribution Date, following the allocation of Principal Amounts and Realized Losses, the principal balance in respect of the SWR-Support Interest will equal the excess of (a) the sum of (i) the principal balance of the Mortgage Loans (as of the end of the related Due Period, reduced by principal prepayments received after such Due Period that are to be distributed on such Distribution Date) and (ii) the amount, if any, on deposit in the Pre-Funding Account in respect of the Mortgage Loans over (b) the principal balance in respect of the remaining Swap-IO REMIC Interests other than the SWR-P and the SWR-A-R Interests. (5) A rate equal to the Pool Tax Cap. (6) On each Distribution Date the SWR-P Interest is entitled to all Prepayment Charges collected with respect to the Mortgage Loans. It pays no interest. (7) Beginning on the Distribution Date in June 2017 and ending on the Last Scheduled Distribution Date, the SW-40 Year Reserve Interest shall be entitled to a specific portion of the interest payable on each 40-Year Mortgage Loan. Specifically, the SW-40 Year Reserve Interest shall be entitled to a specific portion of the interest payable on the Stated Principal Balance of each 40-Year Mortgage Loan as of the Due Date in the month preceding the month of that Distribution Date (after giving effect to principal prepayments in the Prepayment Period related to that prior Due Date) at a per annum rate equal to 0.80% (the "40-Year Reserve Rate"). 6 (8) The SW-A-R Interest is the sole class of residual interest in the Swap-IO REMIC. It has no principal and pays no principal or interest. On each Distribution Date, the Interest Funds and the Principal Distribution Amount payable with respect to the Mortgage Loans shall be payable with respect to the Swap-IO REMIC Interests in the following manner: (1) Interest. Interest is to be distributed with respect to each Swap-IO REMIC Interest at the rate, or according to the formulas, described above. (2) Principal. Principal Distribution Amounts shall be allocated among the Swap-IO REMIC Interests as described above. (3) Prepayment Penalties. All Prepayment Charges are allocated to the SWR-P Interest. STRIP REMIC: The Strip REMIC Regular Interests will have the principal balances, pass-through rates and Corresponding Classes of Certificates as set forth in the following table: Strip REMIC Initial Principal Pass-Through Corresponding Class Interest Balance Rate of Certificates STR-1-A (1) (2) 1-A STR-2-A-1 (1) (2) -A-1 STR-2-A-2 (1) (2) -A-2 STR-2-A-3 (1) (2) -A-3 STR-2-A-4 (1) (2) -A-4 STR-M-1 (1) (2) M-1 STR-M-2 (1) (2) M-2 STR-M-3 (1) (2) M-3 STR-M-4 (1) (2) M-4 STR-M-5 (1) (2) M-5 STR-M-6 (1) (2) M-6 STR-M-7 (1) (2) M-7 STR-M-8 (1) (2) M-8 STR-M-9 (1) (2) M-9 STR-B (1) (2) B STR-$100 $100 (3) A-R STR-C-OC (4) (2) N/A STR-C-Swap-IO (5) (5) N/A STR-C-40 Year IO (6) (6) N/A STR-P $100 (7) P STR-A-R (8) (8) N/A (1) This Strip REMIC Interest has a principal balance that is initially equal to 100% of its Corresponding Certificate Class issued by the Master REMIC.
